UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-2063


ANITRA N. BOSTIC,

                Plaintiff - Appellant,

          v.

MICHAEL J. ASTRUE, Commissioner of Social Security,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Graham C. Mullen,
Senior District Judge. (3:10-cv-00630-GCM-DSC)


Submitted:   March 27, 2012                 Decided:   April 10, 2012


Before MOTZ, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charlotte Hall, CHARLES T. HALL LAW FIRM, Raleigh, North
Carolina, for Appellant.     Anne M. Tompkins, United States
Attorney, Charlotte, North Carolina; Jason W. Valencia, Special
Assistant United States Attorney, Boston, Massachusetts; Robert
J. Triba, SOCIAL SECURITY ADMINISTRATION, Boston, Massachusetts,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Anitra N. Bostic appeals the district court’s order

accepting       the       recommendation           of        the    magistrate           judge     and

affirming       the      Commissioner’s            denial      of     her       application        for

disability insurance benefits and supplemental security income,

pursuant      to    42    U.S.C.       § 405(g)         (2006).          We    must      uphold    the

decision       to   deny        benefits      if       the    decision         is   supported        by

substantial evidence and the correct law was applied.                                      42 U.S.C.

§ 405(g); Johnson v. Barnhart, 434 F.3d 650, 653 (4th Cir. 2005)

(per curiam).            Substantial evidence is “such relevant evidence

as    a    reasonable      mind     might      accept         as    adequate        to     support    a

conclusion.”          Johnson, 434 F.3d at 653 (internal quotation marks

omitted).           This    court       does       not       reweigh          evidence      or    make

credibility determinations in evaluating whether a decision is

supported by substantial evidence; “[w]here conflicting evidence

allows       reasonable          minds        to       differ,”          we     defer       to     the

Commissioner’s decision.                Id.

               First,      Bostic       asserts         that       the    administrative           law

judge (“ALJ”) erred in failing to give controlling weight to the

opinion of Dr. Girmay, her primary care physician.                                    The ALJ gave

little weight to the medical opinion of Dr. Girmay because his

opinion was inconsistent with other evidence in the record.                                        The

ALJ       concluded      that    the    opinion         of    Dr.    Thomason,           another     of

Bostic’s        treating          physicians,            was        entitled          to     special

                                                   2
significance         because     it    was    supported         by    objective     medical

evidence and it was consistent with other substantial evidence

in the record.            The Commissioner generally gives controlling

weight to medical opinions of a treating physician, but only if

that       opinion   is   consistent         with    the   other       evidence     in    the

record.       20 C.F.R. § 404.1527(d).                The opinions of Dr. Girmay

and Dr. Thomason do not reflect the same degree of limitation on

Bostic’s       functionality          and     are     therefore        not    consistent.

Further, Dr. Girmay’s conclusory determination of disability was

not supported by evidence in the record, nor was it explained by

references      to    any   medical         condition      or    by    citation     to    any

medical evidence.           See 20 C.F.R. § 404.1527(e) (an opinion that

a claimant is disabled is not a “medical opinion”); 20 C.F.R.

§ 404.1527(d)(3) (“The more a medical source presents relevant

evidence to support an opinion, particularly medical signs and

laboratory       findings,       the        more    weight      we     will    give      that

opinion.”).          We   thus   conclude          that   the    ALJ   did    not   err    in

choosing not to give Dr. Girmay’s opinion controlling weight. *




       *
       Bostic also asserts error in the ALJ’s failure to consider
the opinion of Dr. Brens.    Dr. Brens’ opinion is substantively
identical to that of Dr. Girmay.     Further, Dr. Brens was not
Bostic’s primary physician.     See 20 C.F.R. § 404.1527(d)(2).
The ALJ permissibly chose not to give this opinion controlling
weight.



                                              3
            Bostic next argues that the ALJ failed to accurately

assess her credibility.            The ALJ determined that the medical

evidence    and    Bostic’s      daily      activities     did   not     substantiate

Bostic’s    subjective        complaints         of     pain.       When     making      a

disability determination, the Commissioner considers objective

medical    evidence,    evidence       of    a   claimant’s      daily      activities,

efforts to work, a claimant’s description of pain, and any other

relevant    information.          20   C.F.R.         § 404.1529.      The     ALJ     was

entitled    to    disagree     with      Bostic’s       subjective     view       of   her

physical limitations because the evidence in the record did not

conclusively establish that Bostic was unable to perform routine

functions, such as maintaining a household and serving as her

young daughter’s primary caregiver.

            We therefore conclude that the district court did not

err   in    upholding      the     Commissioner’s          denial      of    benefits.

Accordingly, we affirm the judgment of the district court.                              We

dispense    with    oral      argument       because      the    facts      and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            4